DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claims 1-8 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 11/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/824,218 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Previous Rejections
The rejections of Claims 1-8 under 35 U.S.C. 103 as being unpatentable over Hidaka (US 2017/0103836) have been withdrawn in view of the amendment.
The rejections of Claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,026,532, claims 1-8 of U.S. Patent No. US 10,755,840, claims 1-13 of U.S. Patent No. US 10,748,683 have been withdrawn in view of the amendment.
The rejections of Claims 1 and 3-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/822772 (20200303097) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US’504 (US 2018/0047504), and further in view of US’058 (US 2005/0067058).
Regarding claims 1, 3 and 6-7, US’504 teaches an R-T-B magnet comprising 30.72 mass% Nd+Pr, 0.36 mass% Zr, 0.96 mass% B, 0.04 mass% Mn, and the balance is Fe (Abstract; Table 10, Sample 4-B), which meets the recited composition in claims 1, 3 and 6-7. 

Regarding claim 2, US’504 does not teach the recited amount of Cu. US’058 teaches a rare earth R-T-B magnet (Abstract) and discloses that 0.01-0.3 mass% Cu improve the coercivity of the magnet ([0062]). Thus it would be obvious to one of ordinary skill in the art to incorporate 0.01-0.3 mass% Cu as taught by US’058 in the magnet of US’504 in order to improve the coercivity of the magnet as disclosed by US’058. The amount of Cu disclosed by US’058 overlaps the recited amount of Cu and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. 
Regarding claim 4, US’504 does not teach the recited amount of Al. US’058 teaches a rare earth R-T-B magnet (Abstract) and discloses that 0.01-0.3 mass% Al improve the coercivity of the magnet ([0058]). Thus it would be obvious to one of ordinary skill in the art to incorporate 0.01-0.3 mass% Al as taught by US’058 in the magnet of US’504 in order to improve the coercivity of the magnet as disclosed by US’058. The amount of Al disclosed by US’058 overlaps the recited amount of Al and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. 
Regarding claim 5, US’504 does not teach the recited amount of Ga. US’058 teaches a rare earth R-T-B magnet (Abstract) and discloses that 0.01-0.5 mass% Ga 
Regarding claim 8, US’504 teaches diffusing R2-Ga-Cu (R2 may contain Tb) into the magnet from the surface ([0045] to [0061]), which is similar to the process as disclosed in the instant Specification. One of ordinary skill in the art would expect that the magnet of US’504 to have a concentration gradient of Tb from the surface to the inside of the magnet as recited in claim 8. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/822772 (20200303097). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of copending Application No. 16/822772 teach all the limitations recited in claims 1 and 3-7. See MPEP 2144.05 I.
Regarding the amended feature in claim 1, claim 4 of copending Application No. 16/822772 teaches that the Zr amount is 0.15-0.42 mass%, which overlaps the recited amount of Zr and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/823997 (20200303099). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of copending Application No. 16/823997 teach all the limitations recited in claims 1 and 3-7. See MPEP 2144.05 I.
Regarding the amended feature in claim 1, claim 1 of copending Application No. 16/823997 teaches that the Zr amount is greater than 0 and equal or less than 0.8 mass%, which overlaps the recited amount of Zr and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that claims 1-6 of copending Application No. 16/822772 and claims 1-10 of copending Application No. 16/823997 do not teach the recited amount of Zr.
In response, claim 4 of copending Application No. 16/822772 teaches that the Zr amount is 0.15-0.42 mass%, which overlaps the recited amount of Zr and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Claim 1 of copending Application No. 16/823997 teaches that the Zr amount is greater than 0 and equal or less than 0.8 mass%, which overlaps the recited amount of Zr and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733